Campbell, J.,
delivered the opinion of the court.
In the case of Norfolk Southern Railroad Company v. W. E. Hudgins, ante, page 219, 142 S. E. 409, in which an opinion was handed down this day, it appears from the record that, by agreement of the parties, three other cases were tried by the jury, involving the same question of liability as the one disposed of in that case.
The jury found three distinct and separate verdicts against the Norfolk Southern Railroad Company, in favor of W. E. Hudgins, for the respective sums of $837.00, $770.51 and $838.49, upon which the court entered the judgments herein complained of.
*230For the reasons stated in the opinion in the case of Norfolk Southern Railroad Company v. W. E. Hudgins, the three judgments set forth above will be reversed, set aside and annulled, and judgment will be entered for the Norfolk Southern Railroad Company in each case.

Reversed.